El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal. •
Pablo Velázquez y Cecilio Cedrés fueron sentenciados cada uno a cumplir la pena de diez días de cárcel por vio-lación de la sección V de la Ley sobre adulteración de leche, aprobada en marzo 10, 1910.
La acusación establece que dichos acusados “ilegal, vo-luntaria y maliciosamente, tenían y ofrecían en venta como pura, leche de vaca adulterada artificialmente con agua.”
El señalamiento de errores por los apelantes es como 1 sigue:
“I. — La corte de distrito cometió error al declararlos culpables del delito que se les imputa.
“II. — La corte erró al estimar el informe del director del Labo-ratorio Químico, como prueba concluyente para demostrar la adulte-ración de la lecbe decomisada.”
El segundo error es una cuestión que ha sido suficientemente discutida y resuelta en los casos de El Pueblo v. Vilá, 24 D.P.R. 396; y El Pueblo v. Rivera, 31 D.P.R. 646. El informe del Laboratorio Químico fue admitido sin oposición de los apelantes y él arroja, aproximadamente, un *600exceso de un 14 por ciento de agua añadida artificialmente en relación con la norma o grado legal (standard) fijado por el Departamento de Sanidad. Los acusados recibieron una muestra de la leche en el momento del decomiso y con ella estuvieron en condiciones de impugnar el informe del gobierno, si es que podía estar equivocado, pero nada hi-cieron en ese sentido.
Se sostiene por el primer error que la prueba aportada no demuestra la culpabilidad de los acusados, alegando que la leche no había sido todavía entregada al dueño del puesto o depósito ni había sido recibida por éste ni ofrecida a la venta al público.
La prueba de cargo consistió, además del informe del Laboratorio Químico, en la declaración de los testigos José Ponfrías y Ramón G-alindes. El primero era el inspector de Sanidad, quien tomó las muestras de la leche que remi-tió Pablo Velázquez, ganadero, a Galindes, dueño de un de-pósito sito en Santurce. El testigo explica cómo' cogió la muestra en los momentos de llegar al depósito el carro que conducía la leche. De uno de los jarros que mandó a mover y que venía rotulado “Pablo Velázquez, Carolina,” rompió el precinto y llenó tres envases iguales, entregando uno de ellos a Cecilio Cedrés, conductor, para entregarla a Velázquez, y los otros dos los remitió al Laboratorio Quí-mico ; que preguntó a Cedrés de quién era la leche y le dijo que de Pablo Velázquez. Y a repreguntas también dijo que en el momento que cogió las muestras no estaba la leche puesta a la venta.
El segundo testigo declaró en síntesis, que tenía un de-pósito que dedicaba a la venta de leche en Santurce; que estaba presente el día que llegó el inspector Ponfrías y tomó las muestras de la leche enviada por Pablo Velázquez y conducida por Cecilio Cedrés; que el inspector cogió la leche al apear el jarro a la acera; que no tenía instruccio-nes ningunas de Velázquez respecto a la leche que recibe de él antes de ponerla a la venta; que Velázquez le dijo que *601cuando encontrara nna leche floja que se la devolviera; que ■ese día la leche que examinó el inspector cuando la puso adentro como dio una prueba floja y no le prestaba garantía la puso a la parte afuera para devolverla.
La prueba no deja dudas en cuanto a la culpabilidad del acusado Pablo Velazquez, no así respecto al otro acu-sado Cecilio Cedrés, quien solamente aparece como un mero conductor sin nada en la acusación que le baga partícipe del delito.
Se esfuerza, sin embargo, el apelante Velázquez en tra-tar de demostrar, por las citas que hace de casos de esta corte (El Pueblo v. Calderón, 17 D.P.R.. 484; El Pueblo v. Gautier, 20 D.P.R. 327, y El Pueblo v. Andino, 21 D.P.R. 225), que no aparece la prueba de ofrecerse en venta la le-che que resultó adulterada. En primer lugar, convenimos •con el fiscal que la jurisprudencia en su mayor parte citada no es aplicable por referirse a denuncias contra los dueños «de puestos o depósitos dedicados a la venta de leche y aquí la acusación se dirige contra el dueño de la leche, la cual, en envases rotulados con el nombre del mismo y precinta-dos, era remitida para la venta al dueño del depósito. El caso de Calderón, supra, parece más bien referirse a hechos semejantes al caso de autos. Esta corte en dicho caso dijo:
Se probó de modo suficiente que la leche venía de la lechería del apelante, apareciendo el nombre del apelante en el ja-rro de donde tomó la leche el inspector, habiendo declarado los tes-tigos acerca del cambio o traslado que se hizo del jarro del poder del' apelante al del inspector. Insiste el apelante en que no adul-teró la leche y que no hubo prueba de su intervención, pero la venta de leche adulterada es el delito prescrito por el estatuto que es el que se ha probado. No importa conocer si la intención del apelante fué fraudulenta, pues el estatuto hace obligatorio en todo vendedor de leche que la venda pura si quiere ponerse a salvo de los rigores de la ley.”
Es cierto que se cita el caso de El Pueblo v. Martínes, 32 D.P.R. 292, en que la muestra se tomó del carro en que era conducida, pero las circunstancias eran distintas, pues *602no aparece que se tuviera vendida a algún depósito ni otro dato qne indicara que se ofreciera en venta, único cargo que se bacía en la acusación.
En segundo término, la acusación en este caso, siguiendo al estatuto, comprende dos modalidades mediante las cuales puede cometerse el delito, independientemente una de otra, y una de ellas se refiere a que el acusado tenía en venta como pura, lecbe de vaca adulterada artificialmente con agua. Velázquez, ganadero, al remitir la lecbe de su vaquería a Galindes en envases precintados y rotulados con *su nom-bre, revelaba su propósito, al desprenderse de ella, de que la tenía o tuvo para la venta. La declaración de Galindes' en nada favorece a Velázquez, pues aquél afirmó categóri-camente que le compraba la lecbe a Velázquez y que “no tenía instrucciones ningunas de Velázquez respecto a la le-cbe que se recibe de él antes de ponerla a la venta.”
En un alegato adicional el apelante alega que si se sos-tiene la culpabilidad del acusado debe modificarse la senten-cia cambiando por multa la pena de cárcel, toda vez que la Ley No. 59 de marzo 10, 1910, que impone cárcel y por la que se rige este caso, fué sustituida por la Ley No. 77, apro-bada en agosto 12, 1925, que establece una multa de $25 por la primera falta y cárcel en caso de reincidencia.
Esta petición la funda además el apelante en el princi-pio general en materia penal que admite la retroactividad en todo lo que fuere favorable al acusado. La jurispru-dencia citada, sin embargo, por el apelante para sostener dicbo principio (16 C. J. 70-1) establece que la regla es aplicable siempre que no exista un estatuto disponiendo lo contrario. Y el Código Político en el artículo 44 prescribe lo siguiente:
“Art. 44. — La revocación de una ley creando un delito, no cons-tituye impedimento para acusar o perseguir y castigar un hecho ya cometido con infracción de la ley así revocada, a menos que no se declare expresamente en la ley derogatoria el propósito de impedir tal persecución o castigo:”
*603Este artículo recientemente ha sido interpretado en el caso de El Pueblo v. García & Rahola 35 D.P.R. 17, y aunque se declaró que si bien no surtía efecto para las or-denanzas municipales, era aplicable a las leyes de nuestra Asamblea Legislativa.

Por todo lo expuesto, debe confirmarse la sentencia ape-lada en cuanto a Pablo Velásques, y revocarse respecto a Cecilio Gedrés, a quien se absuelve.